
	
		II
		110th CONGRESS
		2d Session
		S. 2599
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2008
			Mr. Corker (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide enhanced education and employment
		  opportunities for military spouses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Spouse Education and
			 Employment Act of 2008.
		2.DefinitionsIn this Act:
			(1)Congressional
			 defense committeesThe term congressional defense
			 committees means—
				(A)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				(2)Qualified
			 military spouseThe term qualified military spouse
			 means a spouse of a member of the Armed Forces of the United States who is
			 serving on a period of extended active duty which includes the hiring date. For
			 purposes of the preceding sentence, the term extended active
			 duty means any period of active duty pursuant to a call or order to
			 such duty for a period in excess of 90 days or for an indefinite period.
			3.Eligibility of
			 spouses of military personnel for the work opportunity credit
			(a)In
			 generalParagraph (1) of
			 section
			 51(d) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of subparagraph (H), by striking the
			 period at the end of subparagraph (I) and inserting , or, and by
			 adding at the end the following new subparagraph:
				
					(J)either—
						(i)a
				qualified military spouse (as defined in subsection (l)(1)), or
						(ii)subject to
				subsection (l)(2), an eligible teleworking military
				spouse.
						.
			(b)Definitions and
			 rules relating to qualified military spousesSection 51 of such
			 Code is amended by adding at the end the following new subsection:
				
					(l)Definition of
				qualified military spouse; enhanced credit for eligible teleworking military
				spousesFor purposes of this section—
						(1)Definition of
				qualified military spouseFor purposes of subsection (d)(1)(J),
				the term qualified military spouse means any individual (other
				than an eligible teleworking military spouse) who is certified by the
				designated local agency as being a spouse (determined as of the hiring date) of
				a member of the Armed Forces of the United States who is serving on a period of
				extended active duty which includes the hiring date. For purposes of the
				preceding sentence, the term extended active duty means any
				period of active duty pursuant to a call or order to such duty for a period in
				excess of 90 days or for an indefinite period.
						(2)Enhanced credit
				for eligible teleworking military spouses
							(A)In
				generalNotwithstanding subsection (a), in the case of an
				employer with respect to whom an individual is an eligible teleworking military
				spouse by reason of employment with such employer described in subparagraph
				(B), the credit determined under this section—
								(i)shall be
				allowable for any taxable year which includes any portion of the eligibility
				period with respect to the spouse, and
								(ii)shall, with
				respect to any such taxable year, be equal to 40 percent of the qualified wages
				paid by the employer with respect to such employment occurring during such
				portion of the eligibility period.
								(B)Eligible
				teleworking military spouseFor purposes of subsection (d)(1)(J)
				and this paragraph, the term eligible teleworking military spouse
				means, with respect to any employer, an individual—
								(i)who is certified
				by the designated local agency as being a spouse (determined as of the hiring
				date) of a member of a regular component of the Armed Forces of the United
				States,
								(ii)substantially
				all of whose employment with the employer is reasonably expected to consist of
				services performed at the principal residence (within the meaning of section
				121) of the individual, and
								(iii)whose qualified
				wages (expressed as an annual amount) for services performed for the employer
				are reasonably expected to equal or exceed an amount equal to 150 percent of
				the median annual earnings for the United States (determined on the basis of
				the most recent occupational employment survey published by the Bureau of Labor
				Statistics before the calendar year in which the taxable year begins).
								(C)Eligibility
				periodFor purposes of this paragraph—
								(i)In
				generalThe term eligibility period means, with
				respect to any individual who is an eligible teleworking military spouse, the
				period—
									(I)beginning on the
				hiring date of the individual, and
									(II)except as
				provided in clause (ii), ending on the earlier of the last day of the
				employment described in subparagraph (B) or the last day of the taxable year in
				which occurs the date on which the individual's spouse ceases to be a member of
				a regular component of the Armed Forces of the United States.
									(ii)Failure to
				meet employment and wage requirementsIf the requirements of
				clauses (ii) and (iii) of subparagraph (B) are not met with respect to any
				individual for any taxable year—
									(I)the individual
				shall cease to be an eligible teleworking military spouse with respect to the
				employer as of the beginning of the taxable year, and
									(II)the employer
				shall not treat the individual as an eligible teleworking military spouse for
				any subsequent taxable year.
									This clause
				shall not apply to any failure which is due to unforeseen circumstances or is
				beyond the control of the employer.(D)Qualified
				wagesThe term qualified wages has the meaning given
				such term by subsection (b)(1), except that the amount of wages which may be
				taken into account with respect to any eligible teleworking military spouse for
				any taxable year shall not exceed
				$12,000.
							.
			(c)Effective
			 dateThe amendments made this
			 section shall apply to amounts paid or incurred after the date of the enactment
			 of this Act to individuals who begin work for the employer after such
			 date.
			4.Federal
			 employment preferences
			(a)Eligibility of
			 military spouses for preferenceSection 2108(3) of title 5, United States
			 Code, is amended—
				(1)in subparagraph (F)(iii), by striking
			 ; and and inserting a semicolon;
				(2)in subparagraph
			 (G)(iii), by striking the semicolon at the end and inserting ;
			 and; and
				(3)by inserting
			 after subparagraph (G) the following new subparagraph:
					
						(H)the wife or
				husband of an individual serving on active duty or with orders to report for a
				period of active duty in excess of 90 days or for an indefinite
				period;
						.
				(b)Eligibility for
			 additional points above earned rating on competitive service
			 examinationsSection 3309(2) of such title is amended to read as
			 follows:
				
					(2)a preference
				eligible under subparagraphs (A), (B), or (H) of section 2108(3) of this
				title—5
				points.
					.
			5.Transferability
			 of entitlement to basic educational assistance
			(a)Transferability
			 as incentive To reenlist for third term of serviceSection
			 3020 of title 38, United States Code, is amended—
				(1)in the heading,
			 by striking : members of the
			 Armed Forces with critical military skills and
			 inserting : members of the
			 Armed Forces who reenlist for a third term;
				(2)in subsection
			 (a), by striking with critical military skills and inserting
			 who have completed two terms of service and reenlisted for a third
			 term,;
				(3)in subsection
			 (b), by striking section— and all that follows through the
			 period at the end and inserting section, has completed two terms of
			 service in the Armed Forces and enters into an agreement for a third
			 term.;
				(4)in subsection
			 (g)—
					(A)in paragraph (1),
			 by striking six years of service and inserting two terms
			 of service; and
					(B)in paragraph (2),
			 by striking 10 years of service and inserting two terms
			 of service.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by amending the item relating to section 3020 to read as
			 follows:
				
					
						3020. Transfer of entitlement
				to basic educational assistance: members of the Armed Forces who reenlist for a
				third
				term.
					
					.
			6.Study on
			 development of education grant program for training military spouses in health
			 care and early childhood development
			(a)StudyThe
			 Deputy Under Secretary of Defense for Military Community and Family Policy, in
			 conjunction with the Assistant Secretary of Defense for Health Affairs, shall
			 conduct a study on options for developing an education grant program to train
			 military spouses in the health care and early childhood development careers,
			 including the likelihood that such training could significantly increase
			 private employment opportunities in the vicinity of active duty military
			 installations.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense, in consultation with the Deputy Under Secretary of Defense for
			 Military Community and Family Policy and the Assistant Secretary of Defense for
			 Health Affairs, shall submit to the congressional defense committees a report
			 on the study conducted under subsection (a).
			7.Study on
			 creating work opportunities for undergraduate and graduate level educated
			 military spouses
			(a)StudyThe
			 Under Secretary of Defense for Personnel and Readiness, in conjunction with the
			 Deputy Under Secretary of Defense for Military Community and Family Policy,
			 shall conduct a study of the challenges that face qualified military spouses
			 who possess an undergraduate or graduate level education in finding and
			 maintaining employment during the terms of service of their active duty
			 spouses.
			(b)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense, in consultation with the Under Secretary
			 of Defense for Personnel and Readiness, shall submit to the congressional
			 committees a report on the study conducted under subsection (a).
				(2)ElementsThe
			 report required under paragraph (1) shall include the following
			 elements:
					(A)A description of
			 the major challenges that face qualified military spouses who posses an
			 undergraduate or graduate level education in finding and maintaining employment
			 during the terms of service of their spouses.
					(B)A listing of
			 significant incentive programs the Department of Defense could utilize to
			 create incentives for the hiring of undergraduate and graduate level qualified
			 military spouses, including those the Department can implement independently
			 and those that require statutory changes.
					(C)A description of
			 the resources available to qualified military spouses with graduate and
			 undergraduate educations for assistance in finding and maintaining
			 employment.
					(D)An examination of
			 the retention implications of insufficient employment opportunities for
			 qualified military spouses with undergraduate or graduate level
			 educations.
					(E)A description of
			 current programs to assist qualified military spouses with undergraduate and
			 graduate level educations in securing telecommuting and home office
			 employment.
					
